MEMORANDUM OPINION
                                        No. 04-11-00587-CV

           Brian K. ALFARO, Pinnacle Partners Financial Corp., & Alfaro Oil & Gas, LLC,
                                          Appellants

                                                   v.

                                       Eugene HERRMANN,
                                             Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-12354
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 11, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellants Brian K. Alfaro, Pinnacle Partners Financial Corp., and Alfaro Oil & Gas,

LLC appeal the trial court’s judgment signed July 14, 2011. On October 31, 2011, we ordered

appellants to provide written proof to this court on or before November 10, 2011, that either (1)

the reporter’s fee had been paid or arrangements satisfactory to the reporter had been made, or

(2) they were entitled to the record without prepayment of the reporter’s fee. We advised that if

appellants did not respond, their brief would be due November 30, 2011, and we would consider
                                                                                    04-11-00587-CV


only those issues or points raised that did not require a reporter’s record for a decision.

Appellants did not provide the proof of payment nor establish they were entitled to appeal

without paying the fee. Appellants’ brief was therefore due November 30, 2011, raising only

those issues that did not require a reporter’s record for a decision. Neither the brief nor an

extension of time to file the brief was filed on or before November 30, 2011.

         Accordingly, on December 12, 2011, we ordered appellants to file, not later than

December 22, 2011, the appellants’ brief and a written response reasonably explaining their

failure to timely file the brief. We advised appellants that if they failed to file a brief and the

written response by the date ordered, we would dismiss the appeal for want of prosecution. See

TEX. R. APP. P. 38.8(a). Appellants have not filed a brief or the written response ordered by the

court.

         We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Eugene Herrmann, recover his costs in this appeal from appellants Brian K. Alfaro,

Pinnacle Partners Financial Corp., and Alfaro Oil & Gas, LLC.



                                                            PER CURIAM




                                               -2-